Citation Nr: 1536974	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-25 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for dizziness (claimed as a residual of a head injury).

2. Entitlement to a rating in excess of 10 percent for facial dermatitis.

3. Entitlement to service connection for a lung condition, to include chronic obstructive pulmonary disease (COPD).

4. Entitlement to a compensable rating for service-connected post traumatic headaches.  


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to May 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2009 and April 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. Jurisdiction has been retained by the RO in Seattle, Washington.

In November 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing. A transcript of that hearing is associated with the claims file.

These claims were most recently before the Board in January 2015 when they were remanded for additional development.  They have returned for adjudication.  

The Board notes that in correspondence received on May 7, 2015, the Veteran submitted a notice of disagreement from an April 2015 rating decision continuing a noncompensable evaluation for the Veteran's service-connected post traumatic headaches.  The Court has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As this issue has not been properly addressed in a statement of the case, it must be remanded for appropriate development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a lung condition and entitlement to a compensable rating for service-connected post traumatic headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The most probative evidence of record does not show that the Veteran has a chronic disability manifested by dizziness that is attributable to his active service, to include a documented in service head injury.  

2. The Veteran's service-connected dermatitis affects less than 20 percent of the entire body and less than 20 percent of exposed areas, does not result in disfigurement of the face, and does not require systemic therapy.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection residuals of a head injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2015).

2.  The criteria for a disability rating in excess of 10 percent for service-connected facial dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information regarding disability ratings and effective dates for the award of benefits must be included.  Id.

Neither the Veteran nor his attorney has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in April 2009 and April 2010 of the evidence needed to substantiate his service connection claim, the criteria for an increased rating, and his and VA's respective duties for obtaining evidence.  He was also notified of how VA determines disability ratings and effective dates.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159 (2015).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's available service treatment records and post-service treatment records.  The Veteran also submitted statements in support of his claim.  No outstanding evidence has been identified.

The Veteran underwent VA examinations in May 2009, June 2013, February 2014, May 2014, and March 2015 regarding the issues on appeal.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations and opinions obtained in this case are more than adequate, as they are predicated on a full understanding of the Veteran's medical history.  The examiners considered all of the pertinent evidence of record, provided thorough physical examinations, and provided a complete rationale for any conclusions rendered, relying on and citing to the records reviewed.

The Veteran was also provided the opportunity to testify at a Travel Board hearing held in November 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ or AVLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the identified the issues on appeal were clearly identified.  The Veteran was asked to describe the symptoms related to his claimed disabilities.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the Veteran's claims.  Additionally, the testimony presented at the hearing resulted in a remand for additional development.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The claims were remanded in January 2015 for additional development, including obtaining additional treatment records and VA examinations.  The treatment records have been associated with the claims file and the examinations completed.  Accordingly, the Board is satisfied that there has been substantial compliance with the January 2015 remand directives with respect to the issues adjudicated herein.  See Stegall v. West, 11 Vet. App. 268 (1998) (noting that a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran has not been diagnosed with one of the enumerated diseases, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's original claim for service connection for the residuals of an in-service head injury identified multiple symptoms/disabilities.  Specifically, he identified problems with tinnitus, dizziness, headaches, and a scar.  By a rating decision dated in June 2015, the Veteran was service connected for tinnitus.  By a rating decision dated in June 2013, the Veteran was service-connected for post traumatic headaches and a painful scar, post laceration, connected with his in-service head injury.  It is for that reason that the Board has narrowly focused the Veteran's claim for service connection to dizziness.  Tinnitus, headaches, and his scar will not be discussed herein.  

During the November 2014 VA examination, the Veteran reported dizziness that he attributes to his in-service head injury.  The Veteran is found competent and credible to report that he has dizziness.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran's service treatment records document treatment in May 1955 for a large wound above his left ear that he attributed to being hit with a bottle.  Indeed, as discussed, the Veteran is already service connected for certain disorders (tinnitus and headaches) that have been linked to that head injury.  As such, the requirements of Shedden elements (1) and (2) have been met.  

In June 2013, the VA examiner noted that the Veteran never had a traumatic brain injury.  It was specifically noted that the Veteran denied problems with activities of daily living, driving, and managing his finances.  The Veteran further denied any vision change, dizziness, seizures, incontinence, incoordination, or other focal neurological symptoms.  

In an addendum opinion dated in February 2015, the examiner opined that the Veteran's claimed dizziness/vertigo was less likely as not related to his in-service head injury in 1955.  The rationale was that the Veteran denied dizziness/vertigo during the June 2013 VA examination.  There was also no evidence that the Veteran complained of either symptom immediately after the in-service head injury.  Although there was a treatment record in June 2014 indicating a 2-3 week history of positional vertigo episodes, the treatment records noted that the episodes had resolved.  The examiner stated that the history is suggestive of benign positional vertigo with spontaneous resolution.  It is less than likely that his mild head injury in 1955, which was not clearly associated with any vertigo or inner ear trauma, had any relationship to the onset of his transient vertigo episodes in 2014, 59 years later.  

Based on the above, the Board finds that service connection for residuals of a head injury is not warranted.  There is no evidence of a nexus between the Veteran's more recent reports of dizziness and his in-service head injury other than the statements of the Veteran.  

Although the Veteran is competent to report dizziness, he is not competent to provide a medical diagnosis or nexus.  The Board notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his claimed disability can be attributed to his in-service experiences.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board emphasizes that there is a persuasive VA medical opinion that weighs against the Veteran's claim.  The Veteran's assertions opining that his current dizziness is related to his active duty service and any injuries he experienced therein are not found credible and are outweighed by the medical evidence to the contrary.

In summary, as the preponderance of the evidence is against the claim, service connection for residuals of a head injury is not warranted.

III. Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2015).  However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2015).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

The Veteran's service-connected dermatitis is rated under the criteria contained in 38 C.F.R. § 4.118, Diagnostic Code 7806 for dermatitis or eczema.  Diagnostic Code 7806 also provides that the skin condition may alternatively be evaluated on the basis of disfigurement or scarring.  However, as will be explained below, the Veteran's skin condition does not result in a characteristic of disfigurement or scars, and such criteria are not for application.

Diagnostic Code 7806 provides for the assignment of a 10 percent evaluation for dermatitis affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

Assignment of a 30 percent evaluation is warranted for dermatitis/eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

Assignment of a 60 percent evaluation (the maximum rating provided by the schedule) is warranted for dermatitis/eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).
During a VA examination conducted in May 2009, the Veteran reported that he has recurrence of a pruritic rash approximately once a month.  He indicated that it can occur anywhere from the face down to the legs.  He described the lesions as round, approximately 1 centimeter, and at times erythematous and scaly.  He stated that they are occasionally weepy but that he uses over-the-counter creams for this.  Although he was given a prescription cream for the condition, he indicated he had not used it in the last year.  On examination, the examiner noted that the Veteran had only one slightly hypopigmented lesion measuring 1.5 cm in diameter on the left lateral ankle.  There was no scaliness and no weeping.  It was "more of a residual hypopigmented area."  There was minimal scaliness behind the left ear, suggesting evidence of prior eczema.  There were no significant, measurable lesions at that time, nor were there other lesions on the face, chest, back, or legs.  The examiner indicated that less than 1 percent of the entire body of affected.  There was no evidence of disfigurement.

In April 2010, the Veteran was seen for an additional VA examination.  The Veteran reported having various skin problems throughout the years, diagnosed as eczema on the face, tinea versicolor (fungal infection) of the groin and lower legs, and nummular dermatitis of the legs.  At that time, he did not have any lesions on his face but did have a fungal infection of his left anterior shin and in his groin.  On examination, the Veteran had a scaly patch on his left anterior shin, 1 centimeter in diameter, and another on his groin, 1 centimeter in diameter.  The examiner estimated that less than 5 percent of the Veteran's total body area was affected.  No skin abnormalities were seen on the Veteran's face.  

During a VA examination in February 2014, the Veteran said he did not currently have a rash to be observed.  He reported that the rashes come and go on his face, scalp, and crotch and are sometimes itchy.  They last a week or two and then go away and he may go for a month or longer without recurrence of a rash.  There was no disfigurement or scarring of the head, face, or neck.  The Veteran treats the rashes near-constantly with topical medications over the previous 12 months.  

During the November 2014 VA hearing, the Veteran reported that his skin condition had worsened.  He reported using prescription shampoo and cream for the rash for at least the previous 6 months. 

During a VA examination in March 2015, the examiner noted that the Veteran was hospitalized in January 2015 for influenza, during which tile his medication was changed.  He presented to the Emergency Room with facial swelling and encrusted lesions over the chin secondary to edema.  The medication was discontinued due to presumed allergic reaction.  Those lesions had since resolved.  The examiner stated that the Veteran's skin conditions do not cause scarring or disfigurement of the head, face, or neck.  The Veteran reported near-constant use of cream (topical) medications over the previous 12 months.  The examiner estimated that 5 to 20 percent of the Veteran's total body area was affected by the Veteran's dermatitis.  

In sum, the Board finds that the assignment of a rating in excess of 10 percent is not warranted.  The clinical evidence does not objectively demonstrate that the Veteran's service-connected skin disorder affects an area that comprises 20 percent or more of his total body surface area or exposed area affected.  There is also no evidence that the Veteran's dermatitis requires systemic therapy involving corticosteroids or immunosuppressive drugs at any time during the pendency of the claim.  Although ketoconazole cream is a topical corticosteroid, the Board finds that it does not qualify as "systemic therapy" as contemplated by DC 7806.  Indeed, under DC 7806, a noncompensable evaluation is warranted where the skin disability requires no more than topical therapy; higher evaluations are warranted where the disability requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, of varying durations.  The Board acknowledges the Veteran's contentions that he suffers from itchy skin and rashes.  However, the Veteran's disability picture is best approximated by the 10 percent criteria and assignment of the next higher evaluation of 30 percent is not warranted.  

The Board has considered the January 2015 treatment for facial swelling and encrusted lesions.  However, this incident was attributed to an allergic reaction to a medication rather than his service-connected dermatitis.  The swelling and lesions had resolved.  And, to the extent that the Veteran had seborrheic greasy desquamation, infraorbital and nasolabial, the examiner specified that there was no evidence of disfigurement or scarring caused by the Veteran's dermatitis.  A higher rating under Diagnostic Codes 7800  is not warranted.  

The Board has also considered the Veteran's lay statements and the Veteran's sworn testimony regarding the severity of his disability.  The Board has considered statements that the Veteran has flare-ups of his skin condition causing discomfort and itching.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating for his skin condition; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated, more probative than the Veteran's assessment of the severity of his disabilities.  See Cartright, 2 Vet. App. at 25.

In denying the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the increased disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected skin condition is inadequate.  His skin condition is treated by topical creams.  In short, there is nothing exceptional or unusual about the Veteran's disability as a comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for skin disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Thun, 22 Vet.App. at 115.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.




ORDER

Service connection for dizziness (claimed as a residual of a head injury) is denied.

A rating in excess of 10 percent for facial dermatitis is denied.


REMAND

Unfortunately, another remand is required before the Veteran's final claims can be resolved.  On remand in January 2015, the examiner was asked to identify all diagnosed respiratory conditions and address whether each can be attributed to the Veteran's in-service respiratory complaints.  Although the examiner addressed the Veteran's chronic obstructive pulmonary disease and bronchiectasis, the Veteran's post-service records indicate he was also diagnosed with asthma.  An addendum opinion should be obtained addressing all of the Veteran's respiratory conditions. 

Additionally, as noted in the Introduction section above, the Veteran submitted correspondence in May 2015 expressing disagreement with the April 2015 rating decision regarding the rating for his posttraumatic headaches.  This matter must be remanded for appropriate development.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After obtaining any necessary releases, associate any updated treatment records with the Veteran's claims file. 

2. After the above, return the claims file to the examiner who performed the May 2014 VA examination and provided the March 2015 addendum, if available.  The claims folder and a copy of this remand must be made available to the examiner for review of the case, and the examination report should include a discussion of the Veteran's documented medical history and assertions. A notation to the effect that this record review took place should be included in the report.  The VA examiner is requested to provide an addendum opinion specifically addressing the following:

a. List all of the respiratory disabilities diagnosed during the appeal period (since January 2008), including COPD, bronchiectasis, asthma, and any additional diagnoses found.

b. For each respiratory disability above, is at least as likely as not (a degree of probability of 50 percent or higher) that the disability had its onset during the Veteran's period of active service or is otherwise etiologically related thereto?  The examiner is asked to address the Veteran's various complaints of chest pain and the multiple upper respiratory infections documented in the service treatment records.

If the examiner who performed the May 2014 examination and provided the March 2015 addendum opinion is unavailable, have another appropriate examiner respond to the above questions.  The Veteran may be recalled for a new examination if deemed necessary.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

3. After completing the above actions, the Veteran's lung condition claim should be readjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After he has had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

4. Issue a statement of the case as to the issue of entitlement to a compensable rating for service-connected posttraumatic headaches. The Veteran and his attorney should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review, and the requisite period of time for a response should be allowed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


